UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52281 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) Identification Number) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda N/A (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 441-295-2244 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding Common Stock, par value $.001 per share, as of November 5, 2007 84,511,906 TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 24 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 4. Submission of Matters to a Vote of Security Holders 29 ITEM 6. Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 - 2 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, 2007 2007 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 12,000 $ 19,784 Accounts receivable Oil and natural gas sales 56,396 55,763 Joint interest billings 23,104 14,377 Insurance and other 20,365 958 Prepaid expenses and other current assets 34,485 21,870 Royalty deposits 9,305 2,175 Derivative financial instruments 10,729 17,131 Total Current Assets 166,384 132,058 Property and Equipment, net of accumulated depreciation, depletion, and amortization Oil and natural gas properties - full cost method of accounting 1,530,248 1,491,685 Other property and equipment 3,153 3,097 Total Property and Equipment 1,533,401 1,494,782 Other Assets Derivative financial instruments 1,767 616 Debt issuance costs, net of accumulated amortization 19,857 20,986 Total Other Assets 21,624 21,602 Total Assets $ 1,721,409 $ 1,648,442 LIABILITIES Current Liabilities Accounts payable $ 80,372 $ 79,563 Advances from joint interest partners 1,716 2,026 Accrued liabilities 54,951 33,459 Deferred income taxes 1,044 1,044 Derivative financial instruments 9,356 1,480 Note payable 14,739 — Current maturities of long-term debt 5,432 5,508 Total current liabilities 167,610 123,080 Long-term debt, less current maturities 1,080,234 1,045,511 Deferred income taxes 11,099 14,788 Asset retirement obligations 65,978 63,364 Derivative financial instruments 5,950 4,573 Total Liabilities 1,330,871 1,251,316 Commitments and Contingencies (Note 12) Stockholders’ Equity Preferred stock, $0.01 par value, 2,500,000 shares authorized and no shares issued at September 30, 2007 and June 30, 2007 — — Common stock, $0.001 par value, 400,000,000 shares authorized and 84,511,906 and 84,203,444 issued and outstanding at September 30, 2007 and June 30, 2007, respectively 84 84 Additional paid-in capital 363,305 363,206 Retained earnings 32,960 31,072 Accumulated other comprehensive income (loss), net of tax expense (5,811 ) 2,764 Total Stockholders’ Equity 390,538 397,126 Total Liabilities and Stockholders’ Equity $ 1,721,409 $ 1,648,442 See accompanying Notes to Consolidated Financial Statements - 3 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, except per share information) (Unaudited) Three Months Ended September 30, 2007 2006 Revenues Oil sales $ 87,573 $ 35,152 Natural gas sales 56,035 30,665 Total Revenues 143,608 65,817 Costs and Expenses Lease operating expense 30,693 14,681 Production taxes 1,960 811 Depreciation, depletion and amortization 73,253 27,744 Accretion of asset retirement obligation 1,760 871 General and administrative expense 5,771 5,018 Loss (gain) on derivative financial instruments 1,042 (705 ) Total Costs and Expenses 114,479 48,420 Operating Income 29,129 17,397 Other Income (Expense) Interest income 498 426 Interest expense (26,811 ) (14,859 ) Total Other Income (Expense) (26,313 ) (14,433 ) Income Before Income Taxes 2,816 2,964 Provision for Income Taxes 929 1,031 Net Income $ 1,887 $ 1,933 Earnings Per Share Basic $ 0.02 $ 0.02 Diluted $ 0.02 $ 0.02 Weighted Average Number of Common Stock Outstanding Basic 84,135 83,662 Diluted 94,321 83,833 See accompanying Notes to Consolidated Financial Statements - 4 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 1,887 $ 1,933 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Deferred income tax expense 929 1,031 Change in derivative financial instruments (22 ) 3,331 Accretion of asset retirement obligations 1,760 871 Depletion, depreciation, and amortization 73,253 27,744 Write-off and amortization of debt issuance costs 1,120 5,367 Common stock issued to Directors for services 67 — Changes in operating assets and liabilities Accounts receivable (21,252 ) (20,120 ) Prepaid expenses and other current assets (19,745 ) (10,380 ) Accounts payable and other liabilities 38,675 7,884 Net Cash Provided by Operating Activities 76,672 17,661 CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions (3,521 ) (301,177 ) Capital expenditures (79,489 ) (48,509 ) Insurance payments received — 4,581 Proceeds from the sale of oil and natural gas properties — 1,400 Other 2 2,540 NET CASH USED IN INVESTING ACTIVITIES (83,008 ) (341,165 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common stock 32 20,385 Proceeds from long-term debt 20,000 269,000 Payments on long-term debt (20,000 ) (14,625 ) Payments on put financing (1,490 ) (833 ) Debt issuance costs — (4,741 ) Other 10 — NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES (1,448 ) 269,186 NET DECREASE IN CASH AND CASH EQUIVALENTS (7,784 ) (54,318 ) CASH AND CASH EQUIVALENTS, beginning of period 19,784 62,389 CASH AND CASH EQUIVALENTS, end of period $ 12,000 $ 8,071 See accompanying Notes to Consolidated Financial Statements - 5 - Table of Contents ENERGY XXI (BERMUDA) LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 1 – Basis of Presentation Nature of Operations.Energy XXI (Bermuda) Limited (“Energy XXI”) was incorporated in Bermuda on July 25, 2005.Energy XXI (together, with its wholly owned subsidiaries, the “Company”), is an independent oil and natural gas company with its principal wholly-owned subsidiary, Energy XXI Gulf Coast, Inc. (“EGC”), headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. Principles of Consolidation and Reporting. Our consolidated financial statements include the accounts of Energy XXI and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous period include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income or stockholders’ equity. Interim Financial Statements. The consolidated financial statements for the periods presented herein are unaudited and do not contain all information required by generally accepted accounting principles (“GAAP”) to be included in a full set of financial statements.In the opinion of management, all material adjustments necessary to present fairly the results of operations have been included.All such adjustments are of a normal, recurring nature.The results of operations for any interim period are not necessarily indicative of the results of operations for the entire year.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our annual report on Form 10-K for the year ended June 30, 2007. Use of Estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation. Accordingly, our accounting estimates require exercise of judgment. While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Note 2 – Recent Accounting Pronouncements New Accounting Standards.We disclose the existence and effect of accounting standards issued but not yet adopted by us with respect to accounting standards that may have an impact on us when adopted in the future. - 6 - Table of Contents Accounting for Uncertainty in Income Taxes. In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”) Accounting for Uncertainty in Income Taxes which is an interpretation of SFAS No. 109 Accounting for Income Taxes. This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. We believe that FIN 48 may have an impact on our financial statements when there is uncertainty regarding a certain tax position taken or to be taken. In such a situation, the provisions of FIN 48 will be utilized to evaluate, measure and record the tax position, as appropriate. We adopted the provisions of FIN 48 effective July 1, 2007 and the adoption did not have a material impact on our consolidated financial statements. Accounting for Fair Value Measurements. In September 2006, the FASB issued SFAS No. 157 Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The provisions of SFAS No. 157 will be applied prospectively as of the beginning of the fiscal year in which it is initially applied except for, among other items, a financial instrument that was measured at fair value at initial recognition under Statement 133 using the transaction price in accordance with the guidance in footnote 3 of Issue 02-3 prior to initial application of SFAS No. 157. We are currently evaluating the impact of SFAS No. 157. Accounting for Registration Payment Arrangements. In December 2006, the FASB issued FASB Staff Position (“FSP”) EITF 00-19-2, Accounting for Registration Payment Arrangements. This FSP specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. This FSP further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable GAAP without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. This FSP amends various authoritative literature notably SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, SFAS No. 150, Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity, and SFAS Interpretation No. 45, Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others. This FSP is effective immediately for registration payment arrangements and the financial instruments subject to those arrangements that are entered into or modified subsequent to December 21, 2006. For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to December 21, 2006, the guidance in the FSP is effective for financial statements issued for fiscal years beginning after December 15, 2006, and interim periods within those fiscal years. This FSP did not impact our consolidated financial statements. - 7 - Table of Contents Accounting for the Fair Value Option for Financial Assets and Financial Liabilities. In February 2007, the FASB issued SFAS No. 159 The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 permits companies to choose to measure certain financial instruments and certain other items at fair value. SFAS No. 159 requires that we report unrealized gains and losses on items for which we elect the fair value option in earnings. We are required to adopt the provisions of SFAS No. 159 beginning with our first fiscal quarter in fiscal 2009, although the FASB permits earlier adoption. We are currently evaluating the impact of SFAS No. 159 and whether to early adopt its provisions. Note 3 – Acquisitions In July 2007, we acquired a 49.5% limited partnership interest in the Castex Energy 2007, L.P. (the “Partnership”). The Partnership was formed on May 30, 2007 with Castex Energy, Inc. as general partner and Castex Energy 2005, L.P. as the limited partner. Revenue and expenses are allocated 1% to the general partner and 99% to the limited partners. The Partnership was formed to acquire certain onshore southern Louisiana assets from EPL of Louisiana, L.L.C. effective April 1, 2007 for consideration of $71.7 million. The Partnership financed the acquisition with a $73 million credit agreement with Lehman Brothers Inc. acting as sole arranger and Lehman Commercial Paper Inc. as administrative agent. The credit agreement required the Partnership to enter into certain derivative transactions and under certain circumstances requires additional capital contributions by the partners of up to $15 million. The following table presents the allocation of our 49.5% interest of the assets acquired and liabilities assumed, based on their fair values on July 1, 2007 ( in thousands ): Net working capital $ 5,678 Other assets 510 Oil and natural gas properties 29,947 Total Assets $ 36,135 Long-term debt $ 36,135 In July 2007, we acquired from ExxonMobil for $3.5 million their interest in the East Cameron 334/335 Field in the Gulf of Mexico.We had previously acquired an interest in this field from Pogo Producing Company. On June 7, 2006, we entered into a definitive agreement with a number of sellers to acquire certain oil and natural gas properties in Louisiana (the “Castex Acquisition”).We closed the Castex Acquisition on July 28, 2006.Our cash cost of the acquisition was approximately $311.2 million. The following table presents the allocation of the acquisition cost to the assets acquired and liabilities assumed, based on their fair values on July 28, 2006 ( in thousands ): Oil and natural gas properties $ 318,024 Asset retirement obligations (5,518 ) Cash paid, including acquisition costs of $1,362 $ 312,506 - 8 - Table of Contents The following summarized unaudited pro forma financial information for the three months ended September 30, 2006 assumes that the Castex Acquisition had occurred on July 1, 2006. These unaudited pro forma financial results have been prepared for comparative purposes only and may not be indicative of the results that would have occurred if we had completed the acquisitions as of July 1, 2006 or the results that will be attained in the future (in thousands except share and per share data). Revenues $ 71,515 Operating Income 16,077 Net Loss $ (99 ) Loss per Share Basic $ 0.00 Diluted $ 0.00 Note 4–Property and Equipment Property and equipment consists of the following (in thousands): September 30, June 30, 2007 2007 Oil and gas properties Proved properties $ 1,517,673 $ 1,412,890 Less: Accumulated depreciation, depletion and amortization 238,130 165,186 Proved properties–net 1,279,543 1,247,704 Unproved properties 250,705 243,981 Oil and gas properties–net 1,530,248 1,491,685 Other property and equipment 4,534 4,194 Less: Accumulated depreciation 1,381 1,097 Other property and equipment –net 3,153 3,097 Total property and equipment $ 1,533,401 $ 1,494,782 Note 5 – Long-term Debt Long-term debt follows (in thousands): September 30, June 30, 2007 2007 First lien revolver $ 292,024 $ 292,024 High yield facility 750,000 750,000 Partnership debt 36,135 — Put premium financing 6,969 8,434 Capital lease obligation 538 561 Total debt 1,085,666 1,051,019 Less current maturities 5,432 5,508 Total long-term debt $ 1,080,234 $ 1,045,511 Aggregate future maturities of long-term debt for the years ended September 30 are as follows: 2008-$5.4 million; 2009-$1.8 million; 2010-$0.2 million; 2011-$328.3 million; 2012-$0.0; thereafter-$750.0 million. - 9 - Table of Contents First Lien Revolver Our first lien revolver was amended and restated on June 8, 2007. This facility was entered into by our subsidiary, EGC, and is guaranteed by us. This facility has a face value of $700 million and matures on June 8, 2011. The credit facility bears interest based on the borrowing base usage, at the applicable London Interbank Offered Rate, plus applicable margins ranging from 1.50 percent to 2.25 percent or an alternate base rate, based on the federal funds effective rate plus applicable margins ranging from 0.50 percent to 1.25 percent. However, if an additional equity contribution in an amount of at least $50 million is made by us to EGC, all of the margins above will be subject to a 0.25 percent reduction. The credit facility is secured by mortgages on at least 85 percent of the value of our proved reserves. Our initial borrowing base under the facility was $425 million, of which approximately $292.0 million was borrowed as of September 30, 2007. Our first lien revolving credit facility requires us to maintain certain financial covenants. Specifically, EGC may not permit its total leverage ratio to be more than 3.5 to 1.0 (3.75 to 1.0) for the quarter ending September 30, 2007, our interest rate coverage ratio to be less than 3.0 to 1.0, or our current ratio (in each case as defined in our first lien revolving credit facility) to be less than 1.0 to 1.0, in each case, as of the end of each fiscal quarter. In addition, we are subject to various covenants including those limiting dividends and other payments, making certain investments, margin, consolidating, modifying certain agreements, transactions with affiliates, the incurrence of debt, changes in control, asset sales, liens on properties, sale leaseback transactions, entering into certain leases, the allowance of gas imbalances, take or pay or other prepayments, entering into certain hedging agreements, as well as a covenant to maintain John D. Schiller, Jr., Steven A. Weyel and David West Griffin in their current executive positions, subject to certain exceptions in the event of death or disability to one of these individuals. The first lien revolving credit facility also contains customary events of default, including, but not limited to non-payment of principal when due, non-payment of interest or fees and other amounts after a grace period, failure of any representation or warranty to be true in all material respects when made or deemed made, defaults under other debt instruments (including the indenture governing the notes), commencement of a bankruptcy or similar proceeding by or on behalf of us or a guarantor, judgments against us or a guarantor, the institution by us to terminate a pension plan or other ERISA events, any change in control, loss of liens, failure to meet financial ratios, and violations of other covenants subject, in certain cases, to a grace period. High Yield Facility On June 8, 2007 our subsidiary, EGC, completed a $750 million offering of 10 percent Senior Notes due 2013. The notes are guaranteed by us and each of EGC’s existing and future material domestic subsidiaries. We have the right to redeem the notes (refer to Note 13 –
